DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Currently Claims 1, 8, 12-19, 29-30, 32-36, and 38 are pending, claims 1, 8, 14-16, 18-19, and 33-35 are amended, claim 38 is new, an claims 2-7, 9-11, 20-28, 31, and 37 are cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


 Claims 1,8,12-19, 27-28,32, and 38 are rejected under pre-AIA 35 U.S.C. 103(a)as being u n patentable over Shah et al. (U.S. 8.405.885) "Shah," in view of Boyle et al. (U.S. 6,586,707) "Boyle."

With respect to claims 1 and 14, Shah discloses a process for engraving an element/an engraved element wherein the engraved element has been obtained by implementing a process (abstract, column 
Wherein the material removal is performed using at least one pass of a plurality of successive overlapping laser pulses (column 2 rows 15-25, column 4 rows 4-16, disclose material being re moved) so as to form the recess and the coloring of the machined bottom surface of the recess simultaneously (column 2 rows 15-25, column 4 rows 6-16, and column 1 rows 50-55, disclose that Lasers a re used for patterning images on so lid substrates, where the laser engraves the images and the image contrast is generally determined by machining depth),
 	wherein the element is made of steel (abstract),
wherein a diameter of the beam (column 15 rows 24-30 discloses the laser pulse having a focal spot diameter and overlap), a speed of scanning (column 15 rows 36-44)of the element and a repetition frequency (column 15 rows 36-44) of the pulses are chosen so that a degree of overlap (column 15 rows 36-44) of the laser pulses in a first direction (column 15 rows 36-44 and column 15 rows 16-33; disclose that overlap, repetition, speed, pulse width, and the re petition rate a II effect the image quality), which is a longitudinal direction (the direction of travel of the laser) and a degree of overlap in a second direction, which is a lateral direction (overlap in a second lateral direction as the 
wherein the removal of material by each pulse produces (disclosed above that material is removed, and that there are multiple pulses, the depth of the recess made with the laser pulses) a n individual recess, so that the recess formed by the combination of the individual recesses produced by the plurality of successive overlapping pulses is controlled to obtain a nave rage depth of the recess of at least 4 microns and the predetermined color of the machine bottom surface in a single pass (claim 18, discloses the depths of the surface features a re in the range of from about 100 nm to 100 microns, this being the combination of overlapping pulses; column 1 rows50-55 discloses image contrast is generally determined by machining depth, column 23 rows 40-55 disclose that a single imaging pass is done, and that if desired more passes can be done but are not required. The noted coloring be done during this process, column 4 rows 3 5-40, where the processes creates a grey scale image said coloring varying due to the scanning rate of the laser pulsations), and
wherein the predetermined color is a black col or having Cl E Lab L*a*b* index value so that L* < 20 (figure 2 a, left side discloses black, applicants disclosure discloses [0087] For example, a color is said to be black when the Cl E Lab L*a*b* index has a value such that L*<20). Furthermore, Shah discloses, column 13 rows27-37" FIGS. 2A-2C illustrate experimental results showing the microscopic difference between "black" and "white" structures used in the formation of grayscale images as described herein. The incident laser fluence was substantially the same in the experiments shown in FIGS. 2A-2C, and the pulse duration increased from FIG. 2A (top) to FIG. 2C (bottom). The variation in the resulting surface structure as a function of incident laser pulse duration demonstrates that ultrashort pulse lasers are capable of producing significant and controllable variation in surface texture, thereby enabling high resolution and high contrast grayscale image engraving."


However, Shaw fails to specifically disclose the laser pulse in a first direction, is higher than 94% and less than 100%, and though Shaw discloses the laser moving in a second direction (so as to form a picture) Shaw fails to disclose specifically 50% to 100% overlap in the second direction
Boyle discloses lasers for re moving material in a singular laser scan (column 2 rows 37-40) further discloses that such overlap ranges above 90% are known (column 2 rows 15-20 30%-98%)as such scan velocity, laser power, and pulse overlap are chosen to control depth of the material removal in any one scan (pass). Further showing that not only is there the lap along the length (figure 5, the overlap along the lines) but further showing lateral overlap (showing 15% lateral offset, column 11 rows 66-67 discloses 200 micron channel with a 30 micron offset, but further disclosing that such lateral offset effect the depth of the channel as well as the total number of laser lines utilized, column 6 rows 6-20) This overlap being a range for both a first direction and overlap in a second direction, figures 1 and 5 discloses an overlap in 2 directions. Such overlapping allows for the control of material removal and control of the depth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the teachings of Boyleofover90%overlapanda lateral overlap into the system of Shah because this would a Now for specific control of the depth of the material, allowing for a controlled image with the resulting depth. Such control is desirable in Shah to control the depth and etching to allow for precise creation of the greyscale images. Furthermore, although Boyle discloses lateral overlap they fail to disclose the lateral overlap (being the overlap in a second direction) as being from 50% to 100%, since it has been held that where the gen era I conditions of a claim a re disclosed in the prior art (i.e. overlapping in a second direction), discovering the optimum or workable ranges involve s only routine skill in the art. MPEP 2144.05 (I I-A). Please note in the instant application 
With respect to claim 8, Shah in view of Boyle further discloses the diameter of the beam, the s peed of scanning of the element and the re petition frequency of the pulses are chosen so that the degree of overlap in a first direction is higher than 94% and lower than 99.8% (Boyle discloses 30-98% overlap).
With respect to claim 12, Shah discloses the removal of material produces a recess having an average depth of at least 8 micrometers per pass (claim 18, discloses the depths of the surface features a re in the range of from about 100nm to 100 micrometers).
With respect to claim 13, Shah discloses of the laser beam results, on the element, in a power density higherthan3x 10A12 W/cm2 (column 15rows40-45discloses8.0x 10A12 W/cm2).
With respect to claim 14, Shah in view of Boyle discloses an element (column 3 rows 1-2 2; discloses a variety of elements obtained) obtained by implementing the process as claimed in claim 1 (Disclosed above by Shah in view of Boyle).
With respect to claims 15, Shah in view of Boyle discloses a timepiece flange, bezel, case (column 3 rows 5-10 discloses engraving cell p h ones, inherently the outside of the cellphone i.e. the case), or glass (column 7 rows 10-12 discloses glass), or a wristlet element, obtained by implementing the process as claimed in claim l (Disclosed above by Shah in view of Boyle).
With respect to claims 16, Shah in view of Boyle discloses the engraved element as found in claim 14, but fails to disclose the element is a clock mechanism. Shah discloses, column 3 rows 1-2 2, the elements may be of a mass produced item engraved with a personal emblem on a wide variety of items, including manufactured articles, components, devices, and so forth.

With respect to claims 17 and 19, Shah in view of Boyle discloses a mechanism as claimed in claim 16, but fails to specifically disclose a timepiece comprising the mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the method of engraving of Shah could be for a time piece since this would be the intended use of Shah that the steel for which Shah as modified by Boyle is being applied to would have been obvious to include such items as timepieces as that are known in the art to be engraved and made of steel.
With respect to claim 18, Shah in view of Boyle discloses a time piece (column 3 rows 5-10 discloses a cell phone, being a time piece) comprising the timepiece flange, bezel, case or glass, or wrist element, as claimed in claim 15 (see claim 15, cell phone, inherently the outside of the cellphone i.e. the case).
With respect to claim 27, Shah in view of Boyle discloses the degree of overlap in the second direction is in a range of from 20% to lower than 100% (Boyle discloses the overlap in both a first and second direction being 30to 98%; Shah discloses an area being engraved showing multiple overlapping passes inherently happening to form the area. Thus the overlap can happen in that range in both directions to generate the desired coloration, seen above in the rejection of claim 1).
With respect to claim 28, Shah in view of Boyle discloses the degree of overlap in the second direction is in a range of from 50% to lower than 100% (Boyle discloses the overlap in both a first and second direction being 30 to 98%; Shah discloses an area being engraved showing multiple 
With respect to claim 32, Shah discloses application of the laser beam results, on the element, in a power density higherthan5x 1012 W/cm2 (column 15 rows 40-45; laser power density about 8.0xl0A12W/cm2).
With respect to claim 38, Shah as modified discloses the degree of longitudinal overlap is in the range from 95.3% to 100% (as Boyle makes obvious a longitudinal overlap of 98% which is within this range) and a degree of lateral overlap is in a range of from 54.4% to less than 100% (Boyle discloses 30-98%).

Claim 29 rejected underpre-AIA 35 U.S.C. 103(a) as being unpatentable over Shah in view of Boyle as a p plied to claim 1 above, and further in view of Atlas Steels Australia (Stainless Steel - Grade 904L) "Atlas."

With respect to claim 29, Shah in view of Boyle discloses the element (abstract and column 1 rows 50-55), but fails to disclose the element is made of 9 04L steel.
Atlas, background, discloses 904L steel has improved resistance to strong reducing acids, highly resistant to chloride attack, excel lent weldability and formability, and excel lent toughness, even down to cryogenic temperatures.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the steel of Shah would be 904LsteelasdisclosedbyAtlasbecausesucha material has improved resistance to strong reducing acids, highly resistant to chloride attack, excellent weldability and formability, and excellent toughness, even down to cryogenic temperatures.

30 is rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Shah in view of Boy leas a p plied to claim 1 above, and further in view of Yang et a I. (Nickel -free austenitic stainless steels for medical applications) "Yang."
With respect to claim 30, Shah in view of Boyle disclose the element (abstract and column 1 rows 50-55), but fails to disclose the element is made of P5 58 steel.
Yang discloses, page9/22 second paragraph, P558alloy (steel alloy) and that such material shows outstanding mechanical properties and excel lent corrosion resistance.
It would have been obvious to one having ordinary skill in the art at the time the invention was made that the steel of Shah would be P558 steel as disclosed by Yang because such a material has outstanding mechanical properties and excel lent corrosion resistance.

Claims33-36arerejected underpre-AIA 35 U.S.C. 103(a)as being unpatentable over Shah in view of Boy leas applied to claims 1 and 16 above, and further in view of Mahachek (U.S. 6,231,196).
With respect to claim 33, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose the element being engraved is a timepiece element.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a timepiece element (watch) as disclosed by Mahachek because this would a I low an ornamental article such as a timepiece element (a watch) to have the desired engraving and coloration provided by Shah.
With respect to claim 34, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose said element is a watch.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a watch as disclosed by Mahachek because this would allow an ornamental article such as a watch to have the desired engraving and coloration provided by Shah.
With respect to claim 35, Shah in view of Boyle disclose an element (Shah; abstract), but fails to disclose said element is an exterior of a timepiece element.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a timepieces exterior (a watches exterior) as disclosed by Mahachek because this would allow an ornamental article such as a timepiece element (a watch) to have the desired engraving and coloration provided by Shah.
With respect to claim 36, Shah in view of Boyle disclose an element (Shah; abstract see rejection of claim 16), but fails to disclose being a watch comprising the clock mechanism of claim 16.
Mahachek discloses using a laser beam to produce decorative displays on articles (abstract) further disclosing such articles include watches (figure 29). Disclosing such articles are known to be engraved by a laser process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the laser engraving of Shah in view of Boyle onto a watch as disclosed by Mahachek because this would allow an ornamental article such as a watch to have the desired engraving and coloration provided by Shah.
Response to Arguments/Amendments
	The Amendment filed (08/18/2020) has been entered. Currently Claims 1, 8, 12-19, 29-30, 32-36, and 38 are pending, claims 1, 8, 14-16, 18-19, and 33-35 are amended, claim 38 is new, an claims 2-7, 9-11, 20-28, 31, and 37 are cancelled. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (02/18/2020). 	
Applicant's arguments filed 08/18/2020 have been fully considered but they are not persuasive. First and for most, Shah discloses creating an element in a single pass that has a predetermined color being black (L*A*B* index value so that L*<20, which is noted being the color black in applicants specification) at a depth of at least 4 microns the element being made of steel, having a beam diameter, and a speed of scanning, see rejection of claim 1. Applicant argues that these features are not disclosed, but they are shown in Shah, and the various beam diameter, speed, depth, and pass are utilized to obtain a desired coloration/picture being created in the engraved element. 
	Applicant further argues, that Shah also cautions that in certain implementations use of higher repetition rate may result in reduced image quality. The noted repetitions, found in column 15 rows 14-33, are the kHz of the laser which allows for rapid laser processing, the overlap happening in a 20 micron focal spot diameter and 100khz to 500khz does not account to the lateral and longitudinal overlapping applicant is claiming, furthermore Shah discloses that such high repetitive rates allow for images to be formed in shorter time. As there is a tradeoff between the image being formed faster at a higher KHZ or slower at a lower KHZ but with better image quality. This does not teach away from increasing overlap or any other desired overlap, on the contrary this disclosed that such overlap account to two desired elements of engraving, the engraving being done quickly or the engraving having improved image quality. Boyle discloses such overlapping (up to 98%) the noted preferred overlap does not teach away st 2019 was noted, but the claimed limitations are currently disclosed in the prior art. Furthermore, the claims do not disclose a nickel-free steel P558 as the substrate, the specific overlap values of 50, 69.2, 84, and 95.3 are not claimed, nor or the lateral overlap values, the laser settings are not claimed, nor are the frequency. Noting in the declaration a longitudinal overlap of 95.3% and lateral of 54.72% or more was noted as “acceptable results” however, the claims require simply that the results of the ranges given allow for at least 4 microns and the color black, which is disclosed in Shah (and overlap disclosed and made obvious by Boyle). The examiner would not that using P558 steel with the noted 95.3% longitudinal overlap at the noted 15/40/80 uJ @30 khz was not found in the prior art. But because the claim does not required fixed energy or khz in the claim, the same result of black at those depths is noted being done in the prior art but not in those uJ and khz. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752                                                                                                                                                                                         	Tuesday, March 23, 2021